EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mehdi Sheikerz on 10 September 2021.

The application has been amended as follows: 

In claim 1, line 15, the term - - near - - has been deleted and - - closer - - has been inserted therefor;
In claim 1, line 16, after the term “chamber” - - than when in the closed position - - has been inserted;
In claim 1, line 19, the term - - sheet like - - has been deleted;
In claim 1, line 19, after the term “layer” - - in the form of a sheet - - has been inserted;
In claim 1, line 20, the term - - sheet like - - has been deleted;
In claim 1, line 23, both instances of the term - - sheet like - - have been deleted;
In claim 1, line 26, the term - - sheet like - - has been deleted;
In claim 1, line 32, the term - - sheet like - - has been deleted;
In claim 1, line 33, the term - - sheet like - - has been deleted;

In claim 1, line 37, the term - - sheet like - - has been deleted;
In claim 2, line 3, the term - - sheet like - - has been deleted;
In claim 3, line 2, the term - - sheet like - - has been deleted;
In claim 4, line 2, the term - - sheet like - - has been deleted;
In claim 5, line 3, the term - - sheet like - - has been deleted; and
In claim 10, line 2, the term - - sheet like - - has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art now made of record, Valsecchi WO 2017/145091, discloses a capsule for preparing infusion beverages which capsule comprises a containing body with a side wall, an end wall, and a cover forming an inner chamber for containing an infusion product.  The end wall has a central section, an outer section, and a deformation section connecting the central section and the outer section, and the central and outer sections are movable relative to each other via the deformation section between a closed position in which the central section is remote from the inner chamber and an open position in which the central section is closer to the inner chamber.  A closing layer is arranged adjacent to the end wall and an inner wall is arranged adjacent to the closing layer in a longitudinal direction dividing the inner chamber into an infusion chamber and an extraction chamber.  A perforation member is arranged in the extraction chamber adjacent the central section of the end wall which 

Valsecchi does not disclose or reasonably teach there would be perforation members and receiving openings in the inner chamber to receive the perforation members, arranged adjacent to the closing layer, with the closing layer being arranged relative to the end wall and the inner wall such that, when said capsule is in said open position, the closing layer bears respectively against one of said inner wall or said end wall, for said perforation members to cooperate with said receiving openings and perforate said closing layer, said receiving openings being correspondingly arranged on one of said inner wall or said end wall to receive the perforation members therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAIM A SMITH/Examiner, Art Unit 1792                                                                                                                                                                                              11 September 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792